IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60527
                         Summary Calendar



                      CHARLES LAVEL STRINGER,

                                                Plaintiff-Appellant,

                              versus

    UNKNOWN MCDANIELS; RON TILLMAN; ORAN PAGE; BARBARA DUNN;
        CITY OF JACKSON, MISSISSIPPI; POLICE DEPARTMENT OF
                 THE CITY OF JACKSON, MISSISSIPPI,

                                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:99-CV-686-WS
                       --------------------
                          March 21, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Charles Lavel Stringer has filed a 42 U.S.C. § 1985 civil

rights lawsuit alleging that the defendants conspired to violate

his constitutional rights by arresting him pending his payment of

a 1984 fine and preventing him from appealing the arrest order.    He

now appeals the district court’s interlocutory order denying his

motion for a preliminary injunction ordering the defendants to

reimburse him for the $450 fine payment.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      A movant seeking a preliminary injunction must establish four

factors:    “(1) a substantial likelihood of success on the merits,

(2) a substantial threat that failure to grant the injunction will

result in irreparable injury, (3) the threatened injury outweighs

any damage that the injunction may cause the opposing party, and

(4)   the   injunction   will       not   disserve    the    public     interest.”

Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).                 Because

a preliminary injunction is an extraordinary and drastic remedy,

the   movant   must   carry    his    burden    of   persuasion     “by   a   clear

showing.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (citation

omitted).

      Stringer failed to make a clear showing of the four required

factors.       Therefore,     the    district    court      did   not   abuse   its

discretion in denying his motion for a preliminary injunction. See

Lakedreams, 932 F.2d at 1107.

      AFFIRMED.




                                          2